WALLACE, Circuit Judge,
concurring in part and dissenting in part:
I concur in parts II and V of the majority opinion. I concur in part IV except for the statement in the final paragraph that the Corps must consider the “new information” provided by the reports discussed in part III in reaching its decision concerning a worst case analysis. With respect to part VI, I concur in the result only because some unnecessary language keeps me from fully joining that part of the opinion. I dissent from part III.
I
I am unable to agree with the majority’s conclusion in part III regarding the need for a new supplemental environmental impact statement (EIS). As the majority points out, we will uphold an agency’s decision not to supplement an EIS in light of new information if the decision is reasonable. Enos v. Marsh, 769 F.2d 1363, 1373 (9th Cir.1985). As the majority also observes, reasonableness depends on four factors: “[1] the environmental significance of the new information, [2] the probable accuracy of the information, [3] the degree of care with which the agency considered the information and evaluated its impact, and [4] the degree to which the agency supported its decision not to supplement with a statement of explanation or additional data.” Stop H-3 Association v. Dole, 740 F.2d 1442, 1464 (9th Cir.1984) (Stop H-3), cert. denied, 471 U.S. 1108, 105 S.Ct. 2344, 85 L.Ed.2d 859 (1985). I believe that the proper application of each of the four factors, as mandated by Stop H-S, to the two studies cited by the majority leads to the conclusion that the Corps’ decision was reasonable. I will treat each of the two studies separately.
A.
The first study was performed by the Oregon Department of Fish & Wildlife (Department). It argued that the construction of the dam would increase turbidity, water temperature, and the prevalence of epizo-otic diseases, with deleterious effects on the fish population in the Rogue River. I agree that the data provided in the Department’s report, if accurate, are significant. I question, however, the report’s accuracy.
In order to apply the four Stop H-S factors, we must first examine the relevant evidence in the administrative record. The Corps had the report examined by two independent experts. One of these experts, a professor at the University of Washington School of Fisheries, filed an extensive and highly critical review of the report. Though this review admitted that some of the conclusions in the Department’s study were valid, it also indicated that the study contained “considerable statistical inaccuracies, over-extension of statistical methods, and undue biological speculation”; reported that other conclusions of the study, though apparently valid as far as they went, were not statistically significant; disagreed with some of the study’s interpretations of causation; questioned the strength of the study’s data and the accuracy of the models it used in reaching its conclusions; *1501dismissed some statements from the report as “spurious” and others as “speculation ... [that was] unfounded”; and accused the authors of the study of throwing out data that did not fit their conclusions.
The second independent expert to evaluate the study was less negative in his assessment. He stated that the study’s base methodology of comparing pre- and post-dam conditions was “not likely to yield conclusive results” and that the Department’s model was based on “limited data over only a few years,” which substantially increased the likelihood of “chance relationships.” He also pointed out internal contradictions in the report.
The Corps’ own expert at the Waterways Experimental Station in Vicksburg, Mississippi, observed that the study’s authors had admitted that they had worked with very limited data and “were stretching” their methodology and that their report, therefore, was likely to contain some inaccurate conclusions. These shortcomings, the Vicksburg report stated “must be considered when assessing the predictive value of the information provided by the [Department].” The Corps’ expert also said that the report’s conclusions were based upon an insufficient number of observations and that the report treated dependent variables inconsistently.
Deposition testimony in this case presents a similar picture. Steven Cramer, the Department’s program leader for the Rogue Basin Evaluation project, testified that, despite attempts at testing, the Department had been unable to confirm that the Lost Creek dam, which had served as a basis for the Department’s comparison of pre- and post-dam conditions, was responsible for the increase in epizootics that had led to rises in fish mortality there. Cramer also admitted that the Department had not adequately tested the possibility that diseased hatchery fish, not dam construction, might have been what transmitted epizo-otics to the wild chinook salmon.
Cramer also admitted that there had been no unusual fish mortality since 1981, and that his calculations on fry survivability might be “inaccurate.” He had earlier revised his estimates on fry mortality due to temperature increases from the 60-80% to the 35-40% range. He also conceded that his calculations ignored the probable beneficial effect that the proposed dam’s regulation of peak flows would have on fry survivability. Indeed, the Department had previously admitted that the dam would probably also have beneficial effects that would reduce fry mortality.
Furthermore, the Department’s District Fish Biologist for the Upper Rogue Basin testified that temperature increases were “at this time ... not as much of a concern” as before, since proper reservoir management could obviate problems. Apparently, water temperatures would increase enough to endanger fry hatching only if a high volume of water were released.
There is also evidence that the Corps sought to respond to most of the Department’s concerns about the construction of the proposed dam. On October 11, 1983, the Corps issued a written response to questions raised by various groups regarding the dam which explicitly addressed the Department’s concern over increased turbidity, indicating that proper dam management would minimize increases in turbidity in the Rogue. In addition, Corps’ analyst Dortch indicated that he had applied accurate models and found that the dam would have little effect on temperatures in the Rogue River because Elk Creek contributed only a small proportion of the Rogue’s water. It is not clear, however, whether the Corps ever transmitted the results of this study to the Department. There is also no evidence that the Corps responded in any way to the Department’s concern regarding increases in epizootics.
On the basis of this evidentiary background, we can apply the four factors delineated in Stop H-3 to determine the reasonableness of the agency’s decision not to issue a supplemental EIS. The first factor is the “environmental significance” of the new data at issue. The data provided in the Department’s study, if accurate, would indeed be significant. The second factor is the “probable accuracy of the information.” Stop H-3, 740 F.2d at 1464. As is *1502evident from the foregoing, much of the information in the Department’s study is of a highly questionable accuracy at best, and the Corps had good reason, based on its own analysis and that of two independent experts, to doubt the validity of the study’s conclusions. Even the majority is forced to admit that the Department’s evidence on fry survivability, turbidity, and epizootics was “not conclusive.” Majority op. at 1495. The third factor is the “degree of care with which the agency considered the information and evaluated its impact.” Stop H-3, 740 F.2d at 1464. The Corps exercised a high degree of care in considering the Department study, submitting it for assessment and review not only to its own analyst, but to two outside experts as well. In addition, in response to the concerns that the Department had raised, the Corps also apparently tried to develop a new model to serve as a basis for assessing some of the environmental effects of the construction of the proposed dam, evidently with some success. Moreover, as the majority points out, the Corps is continuing to review the concerns raised in the Department’s study. The fourth factor is the “degree to which the agency supported its decision not to supplement with a statement of explanation or additional data.” Stop H-3, 740 F.2d at 1464. As outlined above, the Corps provided a formal response to the Department regarding one of the three major concerns raised in its study: increased turbidity. It also performed additional analytical testing to assess the damage of increased temperatures, though it evidently did not publish the results of this testing or transmit them to the Department, as the wording of the fourth factor in Stop H-3 would imply it should.
Considering all of these factors together, I cannot agree with the majority’s conclusion that the Corps' decision not to issue a supplementary EIS in response to the Department’s study is unreasonable. In view of the dubious nature of so many of the study’s conclusions and the care with which the Corps examined the concerns raised in the study, its decision seems to me to have been reasonable.
B.
I am less confident that the United ’ States Soil Conservation Service (Conservation Service) report is significant even if it is accurate. That report indicated the presence of much greater amounts of high sediment-producing type soils in the vicinity of the Elk Creek dam site than the Corps had estimated. However, the Corps’ expert testified that the Conservation Service’s study had been based on a completely different methodology and addressed different objectives than the Corps’ own study. He claimed that the Corps’ study had concentrated on predicting water-sediment levels rather than merely noting soil types and that the Corps had developed an experience-based model that predicted lower resultant turbidities than the mere examination of soil types might lead one to expect.
The area soils scientist of the United States Geological Survey testified that some 83% of the shore of the lake that the proposed Elk Creek dam would produce would be of a high sediment-producing type. Nevertheless, the experience-based model the Corps had applied to the Elk Creek site had also been applied to the existing Lost Creek dam area and had turned out actually to have over-predicted resultant turbidity there. The Corps contemplated depositing gravel on trouble areas on the shoreline of the future lake in order to halt erosion and further reduce expected resultant turbidity. The area soils scientist also testified that, in his opinion, the Corps had taken a “hard look” at the concerns he had raised regarding turbidity, even though he felt that the Corps’ conclusions contained “small inaccuracies.”
With respect to the first Stop H-3 factor, the Corps had good reason to question whether the Conservation Service’s report was even significant, since the Corps had considerable empirical evidence that soil type and turbidity are not, in actuality,' as directly related as the report assumed. As for the second Stop H-3 factor, the reports about soil type are apparently accurate, but this really matters very little if they are not accurate predictors of turbidity. Nor do I think that the application of the third *1503prong of Stop H-3 supports a holding that the Corps acted unreasonably: the Corps apparently performed no new studies in response to the Conservation Service report, but the Corps did compare the Conservation Service study to the results produced by its own model which over-predicted turbidity rather than underpredicting it. The Corps seems to have had good reason to conclude that the concerns of the Conservation Service study were unfounded. As for the fourth Stop H-3 factor, there was, evidently, no direct response by the Corps to the Conservation Service. Considering all four factors together, I disagree with the majority’s conclusion that the Corps’ decision not to issue a supplemental EIS in response to the Conservation Service study was “unreasonable” in these circumstances.
It is not the function of this court to decide whether the Corps’ analysis of the two studies was “correct” scientifically. Whether or not it was, the record certainly seems to show that the Corps’ decision not to issue a supplemental EIS was reasonable according to the four factors that we must apply under the rule of Stop H-3.
II
In part YI, the majority chooses to tackle the issue of whether responses to critical comments need be integrated into the body of an EIS or can simply be put at the end. The relevant regulation requires that criticisms be addressed at “appropriate points in the final statement.” 40 C.F.R. § 1502.9(b) (1986). As the majority points out, the proposed version of this regulation had required that responses be “in the text,” but this phrase was amended. Majority op. at 1496 n. 7. I conclude, therefore, that both the plain language of the regulation and its “legislative” history clearly indicate that criticisms need only be addressed somewhere in the EIS.
The Resources Council’s only contention is that putting responses to criticisms in a separate “comments and responses” section is automatically invalid. The regulation clearly indicates otherwise. That should end the issue. There is no need to look further, as the majority does, to determine in which cases a separate comments section might be an “appropriate point.” The Resources Council does not contend that even if including responses in a separate comments section is valid as a general rule, it is not valid in this case because the responses were tucked away in an inappropriately obscure portion of the statement. Because the Resources Council has pointed to no violation of the regulation in this case, it seems inappropriate for us to develop a rule (“We find that an agency may place responsible opposing views ...,” majority op. at 1498). The proper approach would also eliminate the necessity of trying to create a distinction between “substantive comments” and “responsible opposing views,” as the majority is forced to do. Majority op. at 1496-1497 n. 8.